UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) [X] Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 [ ] Transition report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission file number: 0-52407 ENVIROSAFE CORPORATION (Exact Name of Small Business Issuer as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of I.R.S. Employer) 94-3251254 (Incorporation or Organization Identification No.) 21205 HICKORY FOREST WAY GERMANTOWN, MARYLAND, 20876 (Address of Principal Executive Offices) (240) 461-7525 (Issuer's Telephone Number, Including Area Code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve (12) months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety (90) days. Yes [ X ] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [] As of the close of business on August 15, 2007, 1,641,375 shares of the Company's common stock, par value $.0001 per share, were outstanding. Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-QSB under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-QSB. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-QSB that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. 2 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements. • Balance Sheet 4 • Statements of Operations 5 • Statements of Cash Flows 6 • Condensed Notes to Financial Statements 7 1. Organization and Basis for Presentation 7 2. Summary of Significant Accounting Policies 7 3. Earnings (Loss) Per Common Share 7 4. Income Taxes 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations • Overview 12 • Overall Operating Results 14 • Financial Position and Liquidity 14 • Going Concern 14 Item 3. Controls and Procedures Forward-Looking Statements 15 PART II OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holder 16 Item 5. Other Information 16 Item 6. Exhibits and Reports on Form 8-K 16 Index to Exhibits 17 SIGNATURES 18 3 Table of Contents Item 1. Financial Statements. ENVIROSAFE CORPORATION UNAUDITED CONSOLIDATED BALANCE SHEET JUNE 30, 2007 Assets Current assets: Cash and cash equivalents $ 21 Inventory 1,643 Total current assets 1,664 Other long term assets Trademarks 4,125 Total long term assets 4,125 Total assets $ 5,789 Liabilities and Shareholders’ Deficit Current liabilities: Accounts payable and accrued expenses $ 19,825 Total current liabilities 19,825 Commitments and contingencies (note 8) Shareholders’ equity (deficit): Common stock, $0.0001 par. Authorized 500,000,000 shares; issued and outstanding 1,641,375 shares 164 Preferred stock, $0.0001 par. Authorized 10,000,000 shares; issued and outstanding 0 shares - Additional paid in capital 2,378,244 Accumulated deficit (2,392,444 ) Total shareholder’s equity (deficit) (14,036 ) Total liabilities and shareholders’ equity (deficit) $ 5,789 See accompanying notes to financial statements. 4 Table of Contents ENVIROSAFE CORPORATION UNAUDITED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2007 AND 2006 For the Three months For the Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 REVENUES Sales $ - $ - $ - $ - Cost of sales - GROSS PROFIT - OPERATING EXPENSES General and administrative expenses - 10,731 62 10,756 Professional fees 153,000 130,710 303,544 373,410 TOTAL OPERATING EXPENSES 153,000 141,441 303,606 384,166 OPERATING INCOME (LOSS) (153,000 ) (141,441 ) (303,606 ) (384,166 ) OTHER INCOME (EXPENSES) Interest expenses - (1,386 ) - (1,386 ) NET INCOME (LOSS) BEFORE TAXES (153,000 ) (142,827 ) (303,606 ) (385,552 ) NET INCOME (LOSS) $ (153,000 ) $ (142,827 ) $ (303,606 ) $ (385,552 ) NET LOSS PER COMMON SHARE Basic (0.13 ) (0.13 ) (0.27 ) (0.36 ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic 1,196,806 1,083,151 1,145,139 1,083,151 The accompanying notes are an integral part of these financial statements. 5 Table of Contents ENVIROSAFE CORPORATION UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDING JUNE 30, 2 2007 2006 Cash flows from operating activities: Net income (loss) $ (303,606 ) $ (385,552 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Issuance of common stock for services rendered 300,544 - Changes in operating assets and liabilities: Accounts payable and accrued expenses (5,868 ) 382,213 Prepaid expenses - - Net cash provided by (used) in operating activities (8,930 ) (3,339 ) Cash flows from investing activities: Net cash used in investing activities - - Cash flows from financing activities: Additional paid in capital - - Loan from shareholder 4,500 Proceeds from issuance of common stock - - Net cash provided by financing activities - 4,500 Net increase (decrease) in cash and cash equivalents (8,930 ) 1,161 Cash and cash equivalents at beginning of period 8,951 3,339 Cash and cash equivalents at end of period $ 21 $ 4,500 Supplemental disclosure of non-cash information: Common stock issued for services $ 300,544 $ - See accompanying notes to consolidated financial statements. 6 Table of Contents ENVIROSAFE CORPORATION NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS For the Six Months Ended June 30, 2007 and 2006 1.Basis of Presentation The accompanying unaudited condensed financial statements have been prepared in accordance with both generally accepted accounting principles for interim financial information, and the instructions to Form 10-QSB and Item 310(b) of Regulation S-B.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited condensed financial statements reflect all adjustments (consisting of normal recurring accruals) that are, in the opinion of management, considered necessary for a fair presentation of the results for the interim periods presented. Interim results are not necessarily indicative of results for a full year. The unaudited condensed financial statements and related disclosures have been prepared with the presumption that users of the interim financial information have read or have access to our annual audited financial statements for the preceding fiscal year. Accordingly, these unaudited condensed financial statements should be read in conjunction with the financial statements and the related notes thereto contained in theAnnual Report on Form 10-KSB for the year ended December 31, 2006. 2.Organization and Business Background Envirosafe, Corporation (“the Company”), was incorporated in Delaware in 1996. The Company holds intellectual property to develop and sell high-quality healthcare, germicidal cleaning, and bioremediation products. These products are biodegradable and environmentally safe options to traditional germicidal, cleaning and waste treatment products. On June 18, 2007, the Company entered into a Plan of Exchange with Si Chuan Da Zhu Fu Da Zhu Ma Fang Zhi You Xian Gong Si ("Da Zhu Fu Da"), a corporation organized and existing under the laws of the Peoples’ Republic of China. Accordingly, the Company changed the management and ceased all of the current remaining operations. However, as of the date of this Report, the Plan of Exchange with Da Zhu Fu Da has not been closed. [See Note 8 for more information] 3.Summary of Significant Accounting Policies Cash and Cash Equivalents The Company considers all highly liquid debt instruments and other short-term investments with an initial maturity of three months or less to be cash or cash equivalents. The Company may in the future maintain cash and cash equivalents with a financial institution that exceeds the limit of insurability under the Federal Deposit Insurance Corporation. Management’s evaluation of the financial strength of its financial institution, the Company believes the risk of maintaining deposits in excess of federal deposit limits at its financial institution is limited and does not pose a material risk. Revenue Recognition The Company records its transactions under the accrual method of accounting whereby income is recognized when the services are performed. 7 Table of Contents ENVIROSAFE CORPORATION NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS For the Six Months Ended June 30, 2007 and 2006 3. Summary of Significant Accounting Policies (continued) Goodwill and Other Intangible Assets In June 2001, the FASB issued Statement No. 142, “ Goodwill and Other Intangible Assets ”. This statement addresses financial accounting and reporting for acquired goodwill and other intangible assets and supersedes APB Opinion No. 17, Intangible Assets. It addresses how intangible assets that are acquired individually or with a group of other assets (but not those acquired in a business combination) should be accounted for in financial statements upon their acquisition. This Statement also addresses how goodwill and other intangible assets should be accounted for after they have been initially recognized in the financial statements. The intangible assets are valued at the lower of cost or fair market value at the date of the financial statements. Income Taxes The Company has adopted the provisions of Statement of Financial Accounting Standards (“SFAS”) No. 109, Accounting for Income Taxes. The Statement requires an asset and liability approach for financial accounting and reporting of income taxes, and the recognition of deferred tax assets and liabilities for the temporary differences between the financial reporting bases and tax bases of the Company’s assets and liabilities at enacted tax rates expected to be in effect when such amounts are realized or settled. Use of Estimates The preparation of financial statements in conformity with the accounting principles generally accepted in the Untied States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Fair Value of Financial Instruments The carrying amounts reported in the balance sheets for cash and cash equivalents, and accounts payable approximate fair value because of the immediate or short-term maturity of these financial instruments. No other new accounting pronouncement issued or effective has had or is expected to have a material impact on the company’s financial statements. 8 Table of Contents ENVIROSAFE CORPORATION NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS For the Six Months Ended June 30, 2007 and 2006 3.
